DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Amendment filed on 02/22/2022. In the instant Amendment: Claim 1, 4-8, 11-13, 15, 18-19 has been amended and claims 1, 8, and 15 are independent claims. Claim 21 is newly added. Claims 1-21 have been examined and are pending.  This Action is made FINAL.  
Response to Arguments
Claim interpretation under 35 U.S.C. 112(f) has been withdrawn in light of the claim amendment.  
Applicants' arguments in the instant Amendment, filed on 02/22/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Shi and Kamat do not “the cryptographic acceleration card is capable of performing key management and signature verification for the blockchain integrated station.” See Remarks at 9. 
The examiner respectfully disagrees because these arguments are not persuasive. 
Shi teaches that an “integrated circuit can include a crypto neuromorphic core 402 that comprises CPU 403, crypto engine 404, and NPU 408.” See Shi FIG. 4, ¶ [0030]. The crypto engine 404, which “can serve as a blockchain accelerator for CPU 403,” can store and/or retrieve “private keys” as well as supporting “cryptography key generation [e.g., DES, AES, ECC, RSA, RSA encryption with PKCS1 v1.5].” Id. ¶ [0031]. Furthermore, the crypto engine that can serve as a blockchain accelerator also may perform any cryptographic functions (e.g., encryption, decryption, hashing)” as well as can support digital signature algorithms (e.g., RSA signature, Elliptic Curve Signatures). Id. Finally, because the crypto engine “signs the transaction to transfer token using the private key retrieved [ ] (e.g., encrypts the transaction or adds a digital signature to the transaction),” the crypto engine can decrypt the encrypted transaction (i.e., verify the signature) using a corresponding public key. Id. at [0048]. 
In conclusion, applicant’s argument are unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claims 8 and 15, which recite similar matter to claim 1, is also maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-9, 12-13, 15-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (“Shi,” US 20200412521, filed Jan. 29, 2019) in view of Kamat (“Kamat,” US 20140215066, published July 31, 2014). 
Regarding claim 1, Shi discloses a cryptographic acceleration card comprising at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the Shi FIGs. 2, 4, [0019], [0030], [0031]. In some examples, processor 202 can be optimized to perform one or more methods (e.g., instructions stored in memory 206). FIG. 4 illustrates integrated circuit 400 according to examples of the disclosure. In some examples, integrated circuit can include a crypto neuromorphic core 402 that comprises CPU 403, crypto engine 404, and NPU 408. For example, crypto engine 404 can serve as a blockchain accelerator for CPU 403.): 
generate, an identity private key for the blockchain integrated station (Shi FIGs 3A-3B, [0028], [0031]. FIG. 3B also shows that cryptocurrency node core 320 can include CPU 370 and crypto engine 372. In some examples, CPU 370 can be optimized for performing blockchain operations including reading data transactions from a blockchain , adding data / transactions to a blockchain, and / or performing distributed consensus operations ( e.g. , performing proof of work and / or proof of stake operations to validate transactions for mining ). In some examples , crypto engine can provide many services [including] cryptography key generation ( e.g. , RSA ( 1024 , 2048 , 3072 , 4096 bits ) ) , RSA encryption with PKCS1 v1.5 , PKCS1 OEAP , NOPAD schemes [e.g., public/private key pairs].); 
wherein the cryptographic acceleration card is capable of performing key management and signature verification for the blockchain integrated station (Shi [0030], [0031], [0048]. [I]ntegrated circuit can include a crypto neuromorphic core 402 that comprises CPU 403, crypto engine 404, and NPU 408.  [C]rypto engine 404 can perform any cryptographic functions (e.g., encryption, decryption, hashing) [ ] or any other blockchain operations. [C]rypto engine 404 can include a secure hardware wallet 406 to store private keys and/or tokens. [C]rypto engine can provide [ ] cryptography key generation (e.g., RSA), RSA signature [ ], Elliptic Curve Signatures. [T]he secure core 318 signs the transaction to transfer token using the private key retrieved at step 808 (e.g., encrypts the transaction or adds a digital signature to the transaction [because crypto engine/secure core support signature algorithms, the crypto engine can verify the signature (encrypting e.g., transaction using a private key) by decrypting the signature with a corresponding public key]. ); 
generate a private key ciphertext by encrypting the identity private key; and store the private key ciphertext  (Shi FIGs 3A, 4, [0024], [0031], [0041]. In some examples, the secure core 318 can securely store private keys ( e.g. , in memory 206 of FIG . 2 ) . In some examples , the secure core 318 is isolated from other components outside of the crypto neuromorphic core 302 ( e.g. , from the IoT core 322 ) . In some examples , the private keys stored within the secure core 318 can be encrypted ( e.g. , the private keys are stored in encrypted form ). In some examples , crypto engine [404] can provide many services [including] cryptography key generation ( e.g. , RSA ( 1024 , 2048 , 3072 , 4096 bits ) ) , RSA encryption with PKCS1 v1.5 , PKCS1 OEAP , NOPAD schemes. In some examples , the secure core 314 stores private keys in encrypted form and step 708 includes a step of decrypting the retrieved private key).  
Shi discloses generating a private key as recited above but does not explicitly disclose generate a private key using an attribute unique to a blockchain integrated station that comprises the cryptographic acceleration card. 
However, in an analogous art, Kamat discloses an apparatus comprising [generate a private key] using an attribute unique to a blockchain integrated station that comprises the cryptographic acceleration card (Kamat [0003], [0016], [0069]. Network interfaces on network devices have a unique machine identifier, for example, a media access control (MAC) address. Given a network of resources, communication devices such as personal computers, PDAs, cellphones, lap tops, and similar devices may frequently join and leave a network. A network may include Switches, routers, servers, desktops, databases, etc. A public/private key pair is generated by the certificate authority based on the MAC address of the user device 516. As discussed herein, the public/private key pair may be, for example, asymmetric keys Such that information that is encrypted by one key can be decrypted only by the other key. [Note that par. [0096], [0099] of the Specification explains that the “blockchain integrated station” can refer to a laptop/PC comprising the relevant IC circuit]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Kamat with teachings of Shi to include: [generate a private key] using an attribute unique to a blockchain integrated station that comprises the cryptographic acceleration card, to provide users with a means for generating device-specific public/private keys according to unique characteristics of the computing device.  (See Kamat [0069].)
Regarding claim 2, Shi and Kamat disclose the cryptographic acceleration card of claim 1. Kamat further discloses wherein the attribute comprises hardware feature data of the blockchain integrated station (Kamat [0003], [0016], [0069]. Network interfaces on network devices have a unique machine identifier, for example, a media access control (MAC) address. Given a network of resources, communication devices such as personal computers, PDAs, cellphones, lap tops, and similar devices may frequently join and leave a network. A network may include switches, routers, servers, desktops, databases, etc. A public/private key pair is generated by the certificate authority based on the MAC address of the user device 516. As discussed herein, the public/private key pair may be, for example, asymmetric keys Such that information that is encrypted by one key can be decrypted only by the other key. [Note that par. [0096], [0099] of the Specification explains that the “blockchain integrated station” can refer to a laptop/PC comprising the relevant IC circuit]).
The motivation is the same as that of claim 1 above. 
Regarding claim 5, Shi and Kamat disclose the cryptographic acceleration card of claim 1. Shi further discloses wherein the instruction when executed cause the cryptographic acceleration card to:  
in response to receiving an identity verification request, obtain the identity private key to decrypt the private key ciphertext (Shi [0041]. In accordance , with a determination the transaction is authorized ( e.g. , the correct passcode or pin was entered or face recognition , voice recognition , iris or retina scan , gait recognition , or fingerprint matching was successful ) , the secure core 314 retrieves the private key from memory [ ] generates the transaction to be added to the blockchain ( e.g. , the transaction to transfer tokens ). In some examples , the secure core 314 stores private keys in encrypted form and step 708 includes a step of decrypting the retrieved private key); and 
sign data using the identity private key (Shi [0042]. At step 712, the secure core 712 signs the trans action to transfer token using the private key retrieved at step 708 ( e.g., encrypts the transaction or adds a digital signature to the transaction ) . At step 714 , the signed transaction is added to the blockchain by the cryptocurrency node core 320. In some examples, the signed transaction is added to the blockchain by the wallet processing core 316
 Regarding claim 6, Shi and Kamat disclose the cryptographic acceleration card of claim 1. Shi further discloses comprising at least one of: wherein the instruction when executed cause the cryptographic acceleration card to receive the private key ciphertext and store the private key ciphertext (Shi [0024], [0031], [0041]. In some examples, the secure core 318 can securely store private keys ( e.g. , in memory 206 of FIG . 2 ) . In some examples , the secure core 318 is isolated from other components outside of the crypto neuromorphic core 302 ( e.g. , from the IoT core 322 ) . In some examples , the private keys stored within the secure core 318 can be encrypted ( e.g. , the private keys are stored in encrypted form ). In some examples , crypto engine [404] can provide many services [including] cryptography key generation ( e.g. , RSA ( 1024 , 2048 , 3072 , 4096 bits ) ) , RSA encryption with PKCS1 v1.5 , PKCS1 OEAP , NOPAD schemes. In some examples , the secure core 314 stores private keys in encrypted form and step 708 includes a step of decrypting the retrieved private key); or 
wherein the instructions when executed cause the cryptographic acceleration card to output the private key ciphertext to a storage space external to the cryptographic acceleration card for storage.
Regarding claim 8, claim 8 corresponds to a method corresponding to the cryptographic acceleration card of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 9, claim 9 corresponds to a method corresponding to the cryptographic acceleration card of claim 2. Claim 9 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 corresponds to a method corresponding to the cryptographic acceleration card of claim 5. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 13, claim 13 corresponds to a method corresponding to the cryptographic acceleration card of claim 6. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 corresponds to a system corresponding to the cryptographic acceleration card of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 16, claim 16 corresponds to a system corresponding to the cryptographic acceleration card of claim 2. Claim 16 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 corresponds to a system corresponding to the cryptographic acceleration card of claim 5. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 corresponds to a system corresponding to the cryptographic acceleration card of claim 6. Claim 20 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Regarding claim 21, Shi and Kamat disclose the cryptographic acceleration card of claim 1. Shi further discloses wherein the cryptographic acceleration card stores the private key ciphertext, but not the identity private key (Shi [0053]. In some examples, the secure core 314 stores private keys in encrypted form and step 908 includes a step of decrypting the retrieved private key.). 
Claims 3, 4, 7, 10, 11, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (“Shi,” US 20200412521, filed Jan. 29, 2019) in view of Kamat (“Kamat,” US 20140215066, published July 31, 2014) and further in view of Graunke (“Graunke,” US 20050180572, published Aug. 18, 2005). 
Regarding claim 3, Shi and Kamat disclose the cryptographic acceleration card of claim 2. Shi and Kamat do not explicitly disclose: wherein the hardware feature data comprises feature data of a master control chip comprised in the blockchain integrated station. 
However, in an analogous art, Graunke discloses wherein the hardware feature data comprises feature data of a master control chip comprised in the blockchain integrated station (Graunke FIG. 7, [0022], [0044]. The integrated circuit may take the form of a processor such as a microprocessor, application Specific integrated circuit, a digital Signal processor, a micro controller, or the like [of a computing device]. At process block 412, unique identification (ID) information is gathered for the manufactured chip. In one embodiment, the identification information includes a wafer serial number of a wafer from which the manufactured chip is formed, as well as an X,Y coordinate location of the manufactured chip within the wafer.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Graunke with the teachings of Shi and Kamat to include: wherein the hardware feature data See Graunke [0044]). 
Regarding claim 4, Shi and Kamat disclose the cryptographic acceleration card of claim 1. Shi and Kamat do not explicitly disclose wherein the instruction when executed cause the cryptographic acceleration card to: in response to receiving a key generation request, collect the attribute; and output the attribute; or wherein the instruction when executed cause the cryptographic acceleration card to: receive the attribute from the blockchain integrated station; and output the attribute.
However, in an analogous art, Graunke discloses comprising at least one of wherein the instruction when executed cause the cryptographic acceleration card to: in response to receiving a key generation request, collect the attribute; and output the attribute (Graunke FIG. 8 (step 470), [0044], [0046]. At process block 412, unique identification (ID) information is gathered for the manufactured chip. In one embodiment, the identification information [i.e., attribute] includes a wafer serial number of a wafer from which the manufactured chip is formed, as well as an X,Y coordinate location of the manufactured chip within the wafer. FIG. 8 is a flowchart illustrating a method 440 for generating the at least one private key of process block 430, in accordance with one embodiment. At process block 442, a key update request is received from the System OEM. Once received, at process block 444, the key update request is authenticated. At process block 468, if the key update request is authentic, process block 470 is performed [generating the private key]. [Note that in FIG. 9 and pars. [0047]-[0048], generation of the private key depends on the verification of the outputted chip attribute (i.e., chip ID and manufacturing information)].); or
 wherein the instruction when executed cause the cryptographic acceleration card to: receive the attribute from the blockchain integrated station; and output the attribute to the key generator. 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Graunke with the teachings of Shi and Kamat to include: comprising at least one of: a collector to: in response to receiving a key generation request, collect the attribute; and output the attribute to the key generator; or a receiver to: receive the attribute from the blockchain integrated station; and output the attribute to the key generator, to provide users with a means for generating an identifier and private key based on the physical characteristics of the CPU processor. (See Graunke [0046]). 
Regarding claim 7, Shi and Kamat disclose the cryptographic acceleration card of claim 1. Kamat further discloses wherein the instruction when executed cause the cryptographic acceleration card to: receive the attribute from the blockchain integrated station; and output the attribute to the key generator generates an identity public key using the attribute (Kamat [0069].  A public/private key pair is generated by the certificate authority based on the MAC address of the user device 516. As discussed herein, the public/private key pair may be, for example, asymmetric keys such that information that is encrypted by one key can be decrypted only by the other key.).
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Kamat See Kamat [0069].)
Graunke further discloses wherein the identity public key is used to verify a signature generated using the identity private key (Graunke [0036] – [0037]. Once the key update request is received by OEM 300, OEM 300 signs random cipher text G 302 with a private key of the OEM [ ] to produce a digital signature. KDF 270 initially verifies S(G) using the OEM’s public key.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Graunke with the teachings of Shi and Kamat to include: wherein the identity public key is used to verify a signature generated using the identity private key, to provide users with a means for verifying a digital signature signed by a private key associated with a chip attribute. (See Graunke [0037]). 
Regarding claim 10, claim 10 corresponds to a method corresponding to the cryptographic acceleration card of claim 3. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 11, claim 11 corresponds to a method corresponding to the cryptographic acceleration card of claim 4. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 corresponds to a method corresponding to the cryptographic acceleration card of claim 8. Claim 14 is similar in scope to claim 8 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 corresponds to a system corresponding to the cryptographic acceleration card of claim 3. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 18,  claim 18 corresponds to a system corresponding to the cryptographic acceleration card of claim 4. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439